DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is responsive to the Request for Continued Examination (RCE) filed under 37 CFR §1.53(d) for the instant application on October 28, 2022. Applicants have properly set forth the RCE, which has been entered into the application, and an examination on the merits follows herewith.
 	Claims 1, 7, 11 and 17 are amended; claims 8 and 18 are cancelled; claims 21-22 are newly added; and claims 1-7, 9-17, and 19-22 are pending and have been considered below.



Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-7, 9-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. 2012/0204258) in view of Jeong et al. (U.S. 2019/0080871).
With regard to claim 1, Lee teaches a method for unlocking a display panel (Fig. 2; [0059] Referring to FIGS. 1 and 2, a password input method based on a touch screen is comprised of the following steps. First, an input of a password is required at background scene 120 of touch screen 110 equipped in electronic terminal 100), the method being executed by an unlocking unit that is for controlling a display function of the display panel (Figs. 2-3; [abstract] a password input method based on a touch screen, including the steps of displaying at least one background scene), to achieve unlocking of the display panel at a display level ([0030] This method may also include the steps of: divisionally setting the touch screen into a predetermined number of unit areas; and displaying background scenes on the divided touch screens; a user is able to divide touch screen 110 into a plurality of unit area in order to obtain secure and easy tracking of data generated by their touch operations; [0081] a user is able to divide the touch screen 110 into a number of unit areas for the purpose of obtaining safety and easily trace data that is generated by his touch operation), the method comprising: 
 	acquiring a plurality of preset pictures ([0018] The present invention is also directed to a password input method based on a touch screen, providing a variety of tools for password input by disposing a motion picture as well as a plurality of images displayed on a predetermined area in time series; [0025] The background scene may include an image, a motion picture and a programmed background scene which are displayed in a predetermined area; [0026] The background scene may be displayed in at least two or more images by alternating each other in time series; [0029] This method may also include the steps of: displaying at least two or more images), wherein different preset pictures among the plurality of preset pictures correspond to different preset inputs ([0074] FIG. 6 illustrates a state of, while an image is appearing on the touch screen, entering a password corresponding to the image and displaying the next image; [0075] Referring to FIG. 6, while plural images are appearing on the background scene 120, menus are not shown until a first password admission is successfully complete by touching along a path for password input in the condition of displaying one image and until another password admission is complete by touching one more time along a path for password input in the condition of activating a window of "ENTER PASSWORD ONCE MORE", then a user can use the electronic terminal 100; [0076] The plural images can be displayed in a predetermined order or randomly), and the plurality of preset pictures are stored of the unlocking unit in advance ([abstract] comparing the trace data to password trace data preliminarily stored; [0009] In conventional password input schemes or units, numbers or characters line previously accepted from users are stored in a form of cryptographic keys and compared to values input through keyboards or keypads, or passwords are permitted to be applied by displaying imaginary keyboards or keypads (by software) at various types of touch screen terminal; [0016] displaying a background scene, along a trace same as trace data corresponding to the password preliminarily stored; [0023] the password trace data may be generated and stored by means of a user's touch input to the touch screen while displaying a background scene for a password setup mode; [0024] The background scene may be changed and stored by a user's setup);
 	performing at least one unlocking process (Fig. 2; [0059] Referring to FIGS. 1 and 2, a password input method based on a touch screen is comprised of the following steps.  First, an input of a password is required at background scene 120 of touch screen 110 equipped in electronic terminal 100), wherein each of the at least one unlocking process comprises: 
 		causing the display panel to display at least one preset picture of the plurality of preset pictures (Fig. 1, S10; Fig. 2; Fig. 5; [0018] The present invention is also directed to a password input method based on a touch screen, providing a variety of tools for password input by disposing a motion picture as well as a plurality of images displayed on a predetermined area in time series) and receive a verification input from a user, when the display panel is in a locked state (Fig. 6; [0074] FIG. 6 illustrates a state of, while an image is appearing on the touch screen, entering a password corresponding to the image and displaying the next image; [0075] Referring to FIG. 6, while plural images are appearing on the background scene 120, menus are not shown until a first password admission is successfully complete by touching along a path for password input in the condition of displaying one image and until another password admission is complete by touching one more time along a path for password input in the condition of activating a window of "ENTER PASSWORD ONCE MORE", then a user can use the electronic terminal 100; [0080]); 
 		determining whether the verification input is identical with the preset input corresponding to a displayed preset picture (Fig. 6; [0075] Referring to FIG. 6, while plural images are appearing on the background scene 120, menus are not shown until a first password admission is successfully complete by touching along a path for password input in the condition of displaying one image and until another password admission is complete by touching one more time along a path for password input in the condition of activating a window of "ENTER PASSWORD ONCE MORE", then a user can use the electronic terminal 100); and 
 		switching the display panel to an unlocked state, if the verification input is identical with the preset input corresponding to the displayed preset picture (Figs. 7-8; [abstract] successfully terminating a password admission process if the trace data is identical to the password trace data; [0038] And, it is also permissible to provide a password input method based on a touch screen, capable of coincidently achieving cryptographic key security and input convenience; [0060]). However, Lee does not specifically teach:
 	-	stored in an aging controller
Jeong teaches an apparatus for aging a field emission device [abstract]. Jeong also teaches a device including an aging controller for controlling the voltage generator (Figs. 1-2 and 4, aging controller 130; [0017] the device may further include an aging controller for controlling the voltage generator and the current controller, wherein the aging controller may control the voltage generator to sequentially increases the magnitude of the voltage applied to the first electrode to the target voltage level for the first time and to maintain the target voltage level after the first time; [0018] - [0019] a second aging controller for controlling the second current controller…the device may further include an integration controller for determining a control variable of the aging controller…  ). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the system taught by Lee, to have an aging controller taught by Jeong, to have achieved a touch screen which generates a password input system capable of conducting password admission from comparison between predetermined trace data and trace data which is created by a user’s contact on one or more background series.

With regard to claim 2, the limitations are addressed above and Lee teaches wherein 
 	the causing the display panel to display at least one preset picture of the plurality of preset pictures ([0018] The present invention is also directed to a password input method based on a touch screen, providing a variety of tools for password input by disposing a motion picture as well as a plurality of images displayed on a predetermined area in time series; [0025] The background scene may include an image, a motion picture and a programmed background scene which are displayed in a predetermined area; [0026] The background scene may be displayed in at least two or more images by alternating each other in time series; [0029] This method may also include the steps of: displaying at least two or more images) and receive the verification input from a user, when the display panel is in a locked state (Fig. 6; [0075] Referring to FIG. 6, while plural images are appearing on the background scene 120, menus are not shown until a first password admission is successfully complete by touching along a path for password input in the condition of displaying one image and until another password admission is complete by touching one more time along a path for password input in the condition of activating a window of "ENTER PASSWORD ONCE MORE", then a user can use the electronic terminal 100) comprises: causing the display panel to sequentially display at least one part of the preset pictures among the plurality of preset pictures ([0018] The present invention is also directed to a password input method based on a touch screen, providing a variety of tools for password input by disposing a motion picture as well as a plurality of images displayed on a predetermined area in time series; [0025] The background scene may include an image, a motion picture and a programmed background scene which are displayed in a predetermined area; [0026] The background scene may be displayed in at least two or more images by alternating each other in time series; [0029] This method may also include the steps of: displaying at least two or more images; [0076] The plural images can be displayed in a predetermined order or randomly), and sequentially receive verification inputs from the user, wherein the verification inputs are in one-to-one correspondence with the at least one part of the preset pictures (Fig. 1, S30 and S40; [0075] Referring to FIG. 6, while plural images are appearing on the background scene 120, menus are not shown until a first password admission is successfully complete by touching along a path for password input in the condition of displaying one image and until another password admission is complete by touching one more time along a path for password input in the condition of activating a window of "ENTER PASSWORD ONCE MORE", then a user can use the electronic terminal 100); and 
 	the determining whether the verification input is identical with the preset input corresponding to a displayed preset picture comprises: determining whether the verification inputs are identical with the preset inputs corresponding to the at least one part of the preset picture according to a display order of the at least one part of the preset picture (Figs. 7-8; [0060] successfully terminating a password admission process if the trace data is identical to the password trace data; [0075]). 

With regard to claim 3, the limitations are addressed above and Lee teaches wherein the causing the display panel to display at least one preset picture of the plurality of preset pictures and receive the verification input from a user, when the display panel is in a locked state, and the determining whether the verification input is identical with the preset input corresponding to a displayed preset picture comprise: 
 	causing the display panel to display a first picture, wherein the first picture is a picture of the plurality of preset pictures (Fig. 1, S10; Fig. 2; [0018] The present invention is also directed to a password input method based on a touch screen, providing a variety of tools for password input by disposing a motion picture as well as a plurality of images displayed on a predetermined area in time series; [0025] The background scene may include an image, a motion picture and a programmed background scene which are displayed in a predetermined area; [0026] The background scene may be displayed in at least two or more images by alternating each other in time series; [0029] This method may also include the steps of: displaying at least two or more images); 
 	receiving a first verification input from the user ([0059] If the trace data is identical to the password trace data, password admission proceeds to make the user be authorized as a valid user for the electronic terminal 100); 
 	determining whether the first verification input is identical with the preset input corresponding to the first picture (Fig. 6; [0074] FIG. 6 illustrates a state of, while an image is appearing on the touch screen, entering a password corresponding to the image and displaying the next image; [0075] Referring to FIG. 6, while plural images are appearing on the background scene 120, menus are not shown until a first password admission is successfully complete by touching along a path for password input in the condition of displaying one image and until another password admission is complete by touching one more time along a path for password input in the condition of activating a window of "ENTER PASSWORD ONCE MORE", then a user can use the electronic terminal 100); 
 	after determining whether the first verification input is identical with the preset input corresponding to the first picture, causing the display panel to display a second picture (Figs. 5-6), wherein the second picture is a picture of the plurality of preset pictures ([0074] FIG. 6 illustrates a state of, while an image is appearing on the touch screen, entering a password corresponding to the image and displaying the next image); 
 	receiving a second verification input from the user ([0075] …until another password admission is complete by touching one more time along a path for password input in the condition of activating a window of "ENTER PASSWORD ONCE MORE", then a user can use the electronic terminal 100);
 	determining whether the second verification input is identical with the preset input corresponding to the second picture ([0060] successfully terminating a password admission process if the trace data is identical to the password trace data); and 
 	switching the display panel to the unlocked state, if the first verification input is identical with the preset input corresponding to the first picture and the second verification input is identical with the preset input corresponding to the second picture (Fig. 7-8; [0060] In detail, this methodological process is carried out in the steps of displaying at least one background scene, generating trace data from a user's touch on the touch screen while the background scene is being displayed, comparing the trace data to password trace data preliminarily stored, and successfully terminating a password admission process if the trace data is identical to the password trace data).

With regard to claim 4, the limitations are addressed above and Lee teaches wherein the performing at least one unlocking process comprises: 
 	performing a plurality of unlocking processes (Figs. 1-9; [0027] The at least two or more images are displayed in a predetermined order or randomly; [0075] Referring to FIG. 6, while plural images are appearing on the background scene 120, menus are not shown until a first password admission is successfully complete by touching along a path for password input in the condition of displaying one image and until another password admission is complete; [0076] The plural images can be displayed in a predetermined order or randomly), and in different unlocking processes among the plurality of unlocking processes, causing the display panel to display at least two preset pictures among the plurality of preset pictures and display the at least two preset pictures in a same order (Figs. 5-8, when the plurality of images are displayed in a predetermined order, it is equivalent to performing a plurality of unlocking processes in which the preset picture displayed by the display screen and the order in which the preset picture is displayed coincide). 

With regard to claim 5, the limitations are addressed above and Lee teaches wherein the performing at least one unlocking process comprises: 
 	performing a plurality of unlocking processes (Figs. 1-9; [0027] The at least two or more images are displayed in a predetermined order or randomly; [0075] Referring to FIG. 6, while plural images are appearing on the background scene 120, menus are not shown until a first password admission is successfully complete by touching along a path for password input in the condition of displaying one image and until another password admission is complete; [0076] The plural images can be displayed in a predetermined order or randomly), and in different unlocking processes among the plurality of unlocking processes, causing the display panel to display different parts of preset pictures among the plurality of preset pictures (Figs. 5-8, when the plurality of images are randomly displayed, it is equivalent to performing a plurality of unlocking processes in which the present pictures displayed by the display screen or the order in which the preset pictures are displayed are not identical; [0027] The at least two or more images are displayed in a predetermined order or randomly), or display a same part of preset pictures among the plurality of preset pictures in different orders.

With regard to claim 6, the limitations are addressed above and Lee teaches wherein the acquiring a plurality of preset pictures comprises: 
 	arranging the plurality of preset pictures into a closed loop according to a preset order ([0027] The at least two or more images are displayed in a predetermined order or randomly); and 
 	in different unlocking processes among the plurality of unlocking processes, a start preset picture displayed in a current unlocking process is adjacent, in a clockwise direction or a counterclockwise direction of the closed loop, to an end preset picture displayed in an immediately previous unlocking process ([0075] Referring to FIG. 6, while plural images are appearing on the background scene 120, menus are not shown until a first password admission is successfully complete by touching along a path for password input in the condition of displaying one image and until another password admission is complete by touching one more time along a path for password input in the condition of activating a window of "ENTER PASSWORD ONCE MORE", then a user can use the electronic terminal 100; the display of the next image occurs subsequent to the display unlocking process of the first image, corresponding to performing a plurality of unlocking processes in which the order of the preset pictures displayed by the current unlocking process is sequential to the order of the preset pictures displayed by the last unlocking process).

With regard to claim 7, the limitations are addressed above and Lee teaches wherein the acquiring a plurality of preset pictures, wherein different preset pictures among the plurality of preset pictures correspond to different preset inputs comprises: 
 	each of the plurality of preset pictures corresponding to one preset input ([0030] This method may also include the steps of: divisionally setting the touch screen into a predetermined number of unit areas; and displaying background scenes on the divided touch screens; a user is able to divide touch screen 110 into a plurality of unit area in order to obtain secure and easy tracking of data generated by their touch operations; [0067] – [0068] As a password according to embodiments of the present invention is structured in a form of trace data, it is set up by, after activating a question window of "DO YOU WANT TO SET THE TRACE DATA AS PASSWORD" in a touched condition that a user conducts a dragging operation along a specific path or presses down a specific point on the background scene 120 displayed in the touch screen 110 of the electronic terminal 100, selecting "YES" to the question window… Therefore, it is possible to update a previously determined password by, after activating a question window of "DO YOU WANT TO SET THE TRACE DATA AS PASSWORD" in a condition that a user touches randomly or along another path on the background scene 120 displayed in the touch screen 110 of the electronic terminal 100, selecting "YES" to the question window).

With regard to claim 9, the limitations are addressed above and Lee teaches wherein each of the preset inputs is an initial password for locking the display panel ([abstract] successfully terminating a password admission process if the trace data is identical to the password trace data.  In entering a password by a user, even without preparing an additional input unit such as a keypad or keyboard and other similar fixed pictures (by software), this method enables a user to freely select and set a background scene in various types as well as variously forming a touch operation with his own password for admission, providing both security and input convenience of password keys), and the initial password comprises any one of a character ([0009] In conventional password input schemes or units, numbers or characters line previously accepted from users are stored in a form of cryptographic keys and compared to values input through keyboards or keypads, or passwords are permitted to be applied by displaying imaginary keyboards or keypads (by software) at various types of touch screen terminals), an action (Figs. 1-9), and an empty password. 

With regard to claim 10, the limitations are addressed above and Lee teaches wherein the second picture is different from the first picture (Figs. 5-8; [0018] The present invention is also directed to a password input method based on a touch screen, providing a variety of tools for password input by disposing a motion picture as well as a plurality of images displayed on a predetermined area in time series; [0025] The background scene may include an image, a motion picture and a programmed background scene which are displayed in a predetermined area; [0026] The background scene may be displayed in at least two or more images by alternating each other in time series; [0029] This method may also include the steps of: displaying at least two or more images). 

With regard to claim 11, Lee teaches a display assembly [abstract], comprising: 
 	a display panel (Fig. 2, touch screen 110; [0059] an input of a password is required at background scene 120 of touch screen 110 equipped in electronic terminal 100); and 
 	an unlocking unit (Fig. 4) configured to perform the following operations: 
 	acquiring a plurality of preset pictures ([0018] The present invention is also directed to a password input method based on a touch screen, providing a variety of tools for password input by disposing a motion picture as well as a plurality of images displayed on a predetermined area in time series; [0025] The background scene may include an image, a motion picture and a programmed background scene which are displayed in a predetermined area; [0026] The background scene may be displayed in at least two or more images by alternating each other in time series; [0029] This method may also include the steps of: displaying at least two or more images), and the plurality of preset pictures are stored of the unlocking unit in advance ([abstract] comparing the trace data to password trace data preliminarily stored; [0009] In conventional password input schemes or units, numbers or characters line previously accepted from users are stored in a form of cryptographic keys and compared to values input through keyboards or keypads, or passwords are permitted to be applied by displaying imaginary keyboards or keypads (by software) at various types of touch screen terminal; [0016] displaying a background scene, along a trace same as trace data corresponding to the password preliminarily stored; [0023] the password trace data may be generated and stored by means of a user's touch input to the touch screen while displaying a background scene for a password setup mode; [0024] The background scene may be changed and stored by a user's setup), to achieve unlocking of the display panel at a display level ([0030] This method may also include the steps of: divisionally setting the touch screen into a predetermined number of unit areas; and displaying background scenes on the divided touch screens; a user is able to divide touch screen 110 into a plurality of unit area in order to obtain secure and easy tracking of data generated by their touch operations; [0081] a user is able to divide the touch screen 110 into a number of unit areas for the purpose of obtaining safety and easily trace data that is generated by his touch operation);
 	performing at least one unlocking process (Fig. 2; [0059] Referring to FIGS. 1 and 2, a password input method based on a touch screen is comprised of the following steps.  First, an input of a password is required at background scene 120 of touch screen 110 equipped in electronic terminal 100), wherein each of the at least one unlocking process comprises: 
 		causing the display panel to display at least one preset picture of the plurality of preset pictures (Fig. 1, S10; Fig. 2; Fig. 5; [0018] The present invention is also directed to a password input method based on a touch screen, providing a variety of tools for password input by disposing a motion picture as well as a plurality of images displayed on a predetermined area in time series) and receive a verification input from a user, when the display panel is in a locked state (Fig. 6; [0074] FIG. 6 illustrates a state of, while an image is appearing on the touch screen, entering a password corresponding to the image and displaying the next image; [0075] Referring to FIG. 6, while plural images are appearing on the background scene 120, menus are not shown until a first password admission is successfully complete by touching along a path for password input in the condition of displaying one image and until another password admission is complete by touching one more time along a path for password input in the condition of activating a window of "ENTER PASSWORD ONCE MORE", then a user can use the electronic terminal 100; [0080]); 
 		determining whether the verification input is identical with the preset input corresponding to a displayed preset picture (Fig. 6; [0075] Referring to FIG. 6, while plural images are appearing on the background scene 120, menus are not shown until a first password admission is successfully complete by touching along a path for password input in the condition of displaying one image and until another password admission is complete by touching one more time along a path for password input in the condition of activating a window of "ENTER PASSWORD ONCE MORE", then a user can use the electronic terminal 100); and 
 		switching the display panel to an unlocked state, if the verification input is identical with the preset input corresponding to the displayed preset picture (Figs. 7-8; [abstract] successfully terminating a password admission process if the trace data is identical to the password trace data; [0038] And, it is also permissible to provide a password input method based on a touch screen, capable of coincidently achieving cryptographic key security and input convenience; [0060]).  However, Lee does not specifically teach:
-	stored in an aging controller
Jeong teaches an apparatus for aging a field emission device [abstract]. Jeong also teaches a device including an aging controller for controlling the voltage generator (Figs. 1-2 and 4, aging controller 130; [0017] the device may further include an aging controller for controlling the voltage generator and the current controller, wherein the aging controller may control the voltage generator to sequentially increases the magnitude of the voltage applied to the first electrode to the target voltage level for the first time and to maintain the target voltage level after the first time; [0018] - [0019] a second aging controller for controlling the second current controller…the device may further include an integration controller for determining a control variable of the aging controller…  ). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the system taught by Lee, to have an aging controller taught by Jeong, to have achieved a touch screen which generates a password input system capable of conducting password admission from comparison between predetermined trace data and trace data which is created by a user’s contact on one or more background series.

With regard to claim 12, the display assembly claim corresponds to the method claim 2, respectively, and therefore is rejected with the same rationale.

With regard to claim 13, the display assembly claim corresponds to the method claim 3, respectively, and therefore is rejected with the same rationale.

With regard to claim 14, the display assembly claim corresponds to the method claim 4, respectively, and therefore is rejected with the same rationale.

With regard to claim 15, the display assembly claim corresponds to the method claim 5, respectively, and therefore is rejected with the same rationale.

With regard to claim 16, the display assembly claim corresponds to the method claim 6, respectively, and therefore is rejected with the same rationale.

With regard to claim 17, the display assembly claim corresponds to the method claim 7, respectively, and therefore is rejected with the same rationale.

With regard to claim 19, the display assembly claim corresponds to the method claim 9, respectively, and therefore is rejected with the same rationale.

With regard to claim 20, the limitations are addressed above and Lee teaches wherein the display panel is a touch display panel (Fig. 3, 150; Fig. 5; Figs. 7-9, 150; [abstract] a password input method based on a touch screen… generating trace data from a user’s touch on the touch screen). 





	Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. 2012/0204258) in view of Jeong et al. (U.S. 2019/0080871) and further in view of Lee et al. (U.S. 2013/0094770).
With regard to claim 21, the limitations are addressed above and Lee teaches wherein the acquiring a plurality of preset pictures ([0018] The present invention is also directed to a password input method based on a touch screen, providing a variety of tools for password input by disposing a motion picture as well as a plurality of images displayed on a predetermined area in time series; [0025] The background scene may include an image, a motion picture and a programmed background scene which are displayed in a predetermined area; [0026] The background scene may be displayed in at least two or more images by alternating each other in time series; [0029] This method may also include the steps of: displaying at least two or more images), wherein different preset pictures among the plurality of preset pictures correspond to different preset inputs ([0074] FIG. 6 illustrates a state of, while an image is appearing on the touch screen, entering a password corresponding to the image and displaying the next image; [0075] Referring to FIG. 6, while plural images are appearing on the background scene 120, menus are not shown until a first password admission is successfully complete by touching along a path for password input in the condition of displaying one image and until another password admission is complete by touching one more time along a path for password input in the condition of activating a window of "ENTER PASSWORD ONCE MORE", then a user can use the electronic terminal 100; [0076] The plural images can be displayed in a predetermined order or randomly). However, Lee does not specifically teach:
- 	each of the plurality of preset pictures comprising a plurality of regions, and different regions among the plurality of regions corresponding to different preset inputs, respectively
Lee teaches a system for dynamically unlocking a mobile device [abstract]. Lee also teaches each of the plurality of preset pictures comprising a plurality of regions (Fig. 2, 250; Figs. 4-6; [abstract] displaying various lock images, where at least one of the parts is altered, when an attempt is made to unlock the mobile device, determining whether a lock image, detected according to a user input, matches a preset image, and unlocking the mobile device according to the result of matching between the detected lock image and the preset image), and different regions among the plurality of regions corresponding to different preset inputs, respectively (Fig. 2, 250; Figs. 4-6; [0084] The circles 415 are randomly moved, altering the locations. The controller 170 controls the display unit 143 to periodically move the circles 415a closely to the upper boundary of the top left cell in the 3.times.3 grid, as shown in diagram 405. The circle 415a serves as a password element, and the others 415b serve as counterfeit elements. Therefore, the controller 170 alters only the locations of the image elements 415 in a common variation mode, but does not alter their shapes; [0086] FIG. 5 illustrates screens to describe a dynamic unlocking method when a lock image varying mode is set to vary locations of a number of logo icons in a lock image; [0087] Referring to FIG. 5, as shown in diagrams 501 and 503, the controller 170 supports the display of a lock image 510 with logo icons 515 that are arrayed and varied in respective cells. The logo icons 515 may be varied at random. As shown in diagram 503, the controller 170 controls the display unit 143 to alter a logo icon at the middle right in the lock image 510 to a preset logo icon 515a, i.e., SAMSUNG INC. The preset logo icon 515a serves as a password element, and the other logo icons 515b serve as counterfeit logo icons). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the system taught by Lee and aging controller taught by Jeong, to have the different regions correspond to different inputs as taught by Lee, to have achieved a touch screen which generates a password input system capable of conducting password admission from comparison between predetermined trace data and trace data which is created by a user’s contact on one or more background series.

With regard to claim 22, the limitations are addressed above and Lee teaches having an unlocking unit (Fig. 2; [0059] Referring to FIGS. 1 and 2, a password input method based on a touch screen is comprised of the following steps. First, an input of a password is required at background scene 120 of touch screen 110 equipped in electronic terminal 100). However, Lee does not specifically teach:
- 	in a case where each of the plurality of preset pictures comprises a plurality of regions, setting different preset inputs for different regions among the plurality of regions, respectively
Lee teaches a system for dynamically unlocking a mobile device [abstract]. Lee also teaches each of the plurality of preset pictures comprising a plurality of regions (Fig. 2, 250; Figs. 4-6; [abstract] displaying various lock images, where at least one of the parts is altered, when an attempt is made to unlock the mobile device, determining whether a lock image, detected according to a user input, matches a preset image, and unlocking the mobile device according to the result of matching between the detected lock image and the preset image), and setting different preset inputs for different regions among the plurality of regions, respectively (Fig. 2, 250; Figs. 4-6; [0084] The circles 415 are randomly moved, altering the locations. The controller 170 controls the display unit 143 to periodically move the circles 415a closely to the upper boundary of the top left cell in the 3.times.3 grid, as shown in diagram 405. The circle 415a serves as a password element, and the others 415b serve as counterfeit elements. Therefore, the controller 170 alters only the locations of the image elements 415 in a common variation mode, but does not alter their shapes; [0086] FIG. 5 illustrates screens to describe a dynamic unlocking method when a lock image varying mode is set to vary locations of a number of logo icons in a lock image; [0087] Referring to FIG. 5, as shown in diagrams 501 and 503, the controller 170 supports the display of a lock image 510 with logo icons 515 that are arrayed and varied in respective cells. The logo icons 515 may be varied at random. As shown in diagram 503, the controller 170 controls the display unit 143 to alter a logo icon at the middle right in the lock image 510 to a preset logo icon 515a, i.e., SAMSUNG INC. The preset logo icon 515a serves as a password element, and the other logo icons 515b serve as counterfeit logo icons). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the system taught by Lee and aging controller taught by Jeong, to have the different regions correspond to different inputs as taught by Lee, to have achieved a touch screen which generates a password input system capable of conducting password admission from comparison between predetermined trace data and trace data which is created by a user’s contact on one or more background series.



Response to Arguments
 	Applicant’s arguments with respect to the claims have been considered but are considered moot in view of the new grounds of rejection being used in the current rejection.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA C. LEGGETT whose telephone number is (571)270-7700. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREA C LEGGETT/Primary Examiner, Art Unit 2171